DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Howard (U.S. Patent 4,964,842 A).

In regards to claim 1, Howard teach (Figures 1-5) a multi-segment sprocket (toothed power transmission component 11) comprising: a first partial annular sprocket (power transmission component segment 13) having a first end (edge of the abutting face 29 with the fastener flange 45) that includes a first flange (fastener flange 45); a second partial annular sprocket (power transmission component segment 15) having a second end (edge of the abutting face 31 with the fastener flange 49) that includes a second flange (fastener flange 49); and a first fastener (bolt hole 53 on the fastener flange 45, the bolt hole 57 on the fastener flange 49, and the bolt 87, the lock washer 91, and the nut 95) formed by the first flange (fastener flange 45) and second flange (fastener flange 49); wherein, the first flange (fastener flange 45) is a first half lap (as clearly illustrated in figures 1 and 5, the fastener flange 45 overlaps the fastener flange 49 when the power transmission component segments 13 and 15 are connected together) and the second flange (fastener flange 49) is a second half lap (as clearly illustrated in figures 1 and 5, the fastener flange 45 overlaps the fastener flange 49 when the power transmission component segments 13 and 15 are connected together) configured to form a joint with the first half lap (see also Col. 2, line 10 - Col. 3, line 20).

  In regards to claims 4-5, Howard teach all intervening claim limitations as shown above. Howard further teach (Figures 1-5), the first partial annular sprocket (power transmission component segment 13) also having a primary end (edge of the abutting face 29 with the fastener flange 47) that includes a primary flange (fastener flange 47); the second partial annular sprocket (power transmission component segment 15) also having a secondary end (edge of the abutting face 31 with the fastener flange 51) that includes a secondary flange (fastener flange 51); and a second fastener (bolt hole 55 on the fastener flange 47, the bolt hole 59 on the fastener flange 51, and the bolt 89, the lock washer 93, and the nut 97) formed by the primary flange (fastener flange 47) and secondary flange (fastener flange 51); wherein, the first flange (fastener flange 45) and the primary flange (fastener flange 47) are spaced apart by about 180 degrees (as clearly illustrated in figures 1-3).

  In regards to claims 6-7, Howard teach all intervening claim limitations as shown above. Howard further teach (Figures 1-5), the first fastener (bolt hole 53 on the fastener flange 45, the bolt hole 57 on the fastener flange 49, and the bolt 87, the lock washer 91, and the nut 95) comprising a first through hole (bolt hole 53 on the fastener flange 45) extending through the first flange (fastener flange 45), a second through hole (bolt hole 57 on the fastener flange 49) extending through the second flange (fastener flange 49), and a bolt (bolt 87) extending through said first through hole (bolt hole 53 on the fastener flange 45) and said second through hole (bolt hole 57 on the fastener flange 49).

In regards to claim 8, Howard teach all intervening claim limitations as shown above. Howard further teach (Figures 1-5), the first partial annular sprocket (power transmission component segment 13) extending a revolution of about 180 degrees (as clearly illustrated in figures 1-3).

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Gundlach (U.S. Patent 5,279,526 A).

In regards to claim 1, Gundlach teach (Figures 1-2) a multi-segment sprocket (sprocket wheel 10) comprising: a first partial annular sprocket (sector part 16) having a first end (edge of the sector part 16 located near the joint 22) that includes a first flange (flange 19 that forms the joint 22); a second partial annular sprocket (sector part 17) having a second end (edge of the sector part 17 located near the joint 22) that includes a second flange (flange 20 that forms the joint 22); and a first fastener (rods/ pegs 31 and 32 that binds the flanges 19 and 20 at the joint 22) formed by the first flange (flange 19 that forms the joint 22) and second flange (flange 20 that forms the joint 22); wherein, the first flange (flange 19 that forms the joint 22) is a first half lap (as clearly illustrated in figure 2, the flange 19 of the sector part 16 and the flange 20 of the sector part 17 overlaps each other to form joint 22 when said sector parts 16 and 17 are connected together) and the second flange (flange 20 that forms the joint 22) is a second half lap (clearly illustrated in figure 2, the flange 19 of the sector part 16 and the flange 20 of the sector part 17 overlaps each other when said sector parts 16 and 17 are connected together) configured to form a joint (joint 22) with the first half lap (see also Col. 3, line 6 - Col. 4, line 8).

In regards to claim 3, Gundlach teach all intervening claim limitations as shown above. Gundlach further teach (Figures 1-2), the first flange (flange 19 that forms the joint 22) extending from an inner radial surface of the first partial annular sprocket (inner surface of the sector part 16 that contacts the drive shaft 11) to an outer radial surface of the first partial annular sprocket (outer surface of the sector part 16 that includes the sprocket teeth 14).

In regards to claims 4-5 and 8, Gundlach teach all intervening claim limitations as shown above. Gundlach further teach (Figures 1-2), the first partial annular sprocket (sector part 16) also having a primary end (edge of the sector part 16 located near the joint 23) that includes a primary flange (flange 19 that forms the joint 23); the second partial annular sprocket (sector part 17) also having a secondary end (edge of the sector part 17 located near the joint 23) that includes a secondary flange (flange 20 that forms the joint 23); and a second fastener (rods/ pegs 31 and 32 that binds the flanges 19 and 20 at the joint 23) formed by the primary flange (flange 19 that forms the joint 23) and secondary flange (flange 20 that forms the joint 23); wherein, the first flange (flange 19 that forms the joint 23) and the primary flange (flange 20 that forms the joint 23) are spaced apart by about 180 degrees (as clearly illustrated in figure 1) such that the first partial annular sprocket (sector part 16) extends a revolution of about 180 degrees (as clearly illustrated in figure 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gundlach, in view of Overbey (U.S. Patent 2,230,902 A).

In regards to claim 9, Gundlach teach all intervening claim limitations as shown above. Yet, Gundlach fail to explicitly teach, the first partial annular sprocket (sector part 16) extending a revolution of about 90 degrees. On the contrary, the first partial annular sprocket (sector part 16) of the multi-segment sprocket (sprocket wheel 10) taught by Gundlach appears to have a circumferential/ arcuate extent of 180 degrees.
However, Overbey teach (Figures 1-5) a multi-segment sprocket (gear formed by the plurality of gear segments 5) comprising of four partial annular sprockets (gear segments 5) having the exact same structural configuration (see also Col. 2, line 3-36); wherein, each of the four partial annular sprockets (gear segments 5) extends a revolution of about 90 degrees (since the four gear segments 5 collectively forms a circular gear having a circumferential/ arcuate extent of 360 degrees, it is clear that each gear segment 5 would have an approximate circumferential/ arcuate extent of 90 degrees).
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form Gundlach’s multi-segment sprocket using four partial annular sprockets as suggested by Overbey, instead of using two partial annular sprockets; where each said four partial annular sprockets has a revolution of 90 degrees. Modifying the multi-segment sprocket proposed by Gundlach in such a manner will result in a first partial annular sprocket of said multi-segment sprocket having and approximate revolution (circumferential/ arcuate extent) of 90 degrees. Constructing multi-segment sprocket using four partial annular sprockets (which comprises the exact same structure/ features) will allow a user to easily replace an individual damaged/ worn partial annular sprocket independently of all other partial annular sprockets, in an event only a small arcuate section of the multi-segment sprocket becomes damaged/ worn over time; which is preferable over replacing a larger arcuate section of the multi-segment sprocket, simply to repair minimal damage.

Claim 9 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Howard, in view of Overbey.

In regards to claim 9, Howard teach all intervening claim limitations as shown above. Yet, Gundlach fail to explicitly teach, the first partial annular sprocket (power transmission component segment 13) extending a revolution of about 90 degrees. Instead, the first partial annular sprocket (power transmission component segment 13) of the multi-segment sprocket (toothed power transmission component 11) taught by Howard appears to have a circumferential/ arcuate extent of 180 degrees.
While, Overbey does teach (Figures 1-5) a multi-segment sprocket (gear formed by the plurality of gear segments 5) comprising of four partial annular sprockets (gear segments 5) having the exact same structural configuration (see also Col. 2, line 3-36); wherein, each of the four partial annular sprockets (gear segments 5) extends a revolution of about 90 degrees (since the four gear segments 5 collectively forms a circular gear having a circumferential/ arcuate extent of 360 degrees, it is clear that each gear segment 5 would have an approximate circumferential/ arcuate extent of 90 degrees).
Consequently, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form Howard’s multi-segment sprocket using four partial annular sprockets as suggested by Overbey, instead of using two partial annular sprockets; where each said four partial annular sprockets has a revolution of 90 degrees. Modifying the multi-segment sprocket proposed by Howard in such a manner will result in a first partial annular sprocket of said multi-segment sprocket having and approximate revolution (circumferential/ arcuate extent) of 90 degrees. Constructing multi-segment sprocket using four partial annular sprockets (which comprises the exact same structure/ features) will allow a user to easily replace an individual damaged/ worn partial annular sprocket independently of all other partial annular sprockets, in an event only a small arcuate section of the multi-segment sprocket becomes damaged/ worn over time; which is preferable over replacing a larger arcuate section of the multi-segment sprocket, simply to repair minimal damage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Howard, in view of Walters et al. (U.S. PGPUB 2017/0251603 A1 hereinafter referred to as “Walters”).

In regards to claim 10, Howard teach (Figures 1-5) a multi-segment sprocket assembly (toothed power transmission component 11 that is mounted on a shaft) comprising: a multi-segment sprocket (toothed power transmission component 11) having the exact structure/ features recited within claim 1 limitations (as detailed above in the claim 1 rejection statement under Howard) (see also Col. 2, line 10 - Col. 3, line 20). Yet, Howard fail to teach, the multi-segment sprocket assembly (toothed power transmission component 11 that is mounted on a shaft) further including a sprocket hub or a plurality of fasteners for releasably securing the first partial annular sprocket (power transmission component segment 13) and the second partial annular sprocket (power transmission component segment 15) of the multi-segment sprocket (toothed power transmission component 11) to such a sprocket hub.
Whereas, Walters teach (Figures 6-25) a multi-segment sprocket assembly (sprocket wheel 44 with the bracket member 62, the sprocket member 56, and the sprocket member 58) comprising: a sprocket hub (bracket member 62); a multi-segment sprocket (sprocket member 56 and sprocket member 58) having a first partial annular sprocket (sprocket member 56) and a second partial annular sprocket (sprocket member 58); and a plurality of fasteners (threaded nuts 64 and threaded carriage bolts 66) for releasably securing the first and second partial annular sprockets (sprocket member 56 and the sprocket member 58) to the sprocket hub (bracket member 62); wherein, said sprocket hub (bracket member 62) connects said first partial annular sprockets (sprocket member 56) to said second partial annular sprocket (sprocket member 58) (sprocket member 56 and sprocket member 58 are coupled together via the bracket member 62 by inserting the threaded carriage bolts 66 though the openings 78 in the inner flange portion of the sprocket members 56 and 58 and also through the openings 76 in the bracket member 62; therefore, said inner radial flange portions of the sprocket members 56 and 58 that includes the openings 78, at least partially forms the fastening/ fixing means that connects the sprocket member 56, the sprocket member 58, and the bracket member 62 to each other) (see also paragraphs 0050-0073).
Subsequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Howard’s multi-segment sprocket assembly with a sprocket hub that is releasably secured to the first and second partial annular sprockets (which forms the multi-segment sprocket in said multi-segment sprocket assembly) via plurality of fasteners, as suggested by Walters. Connecting the first partial annular sprocket to the second partial annular sprockets in such a manner (e.g. by attaching the sprocket hub, using plurality of fasteners, to both first and second partial annular sprockets), would drastically strengthen the coupling between said first and second partial annular sprockets; thereby optimizing the overall structural integrity of the multi-segment sprocket.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walters, in view of Howard.

In regards to claim 11, Walters teach (Figures 6-25) a harvester reel (reel 94 of the header 92) comprising: a reel drive mechanism (sprocket and shaft assembly 40) that includes a shaft (elongate shaft 42) and a multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44); the multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) having a first partial annular sprocket (sprocket member 56) with a first end (left-side distal end of sprocket member 56), and a second partial annular sprocket (sprocket member 58) with a second end (left-side distal end of sprocket member 58) (see also paragraphs 0050-0073); wherein, the multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) is attached to said shaft (elongate shaft 42); Yet, Walters fail to teach, the first end of the first partial annular sprocket (left-side distal end of sprocket member 56) having a first flange defining a first half lap, the second end of the second partial annular sprocket (left-side distal end of sprocket member 58) having a second flange defining a second half lap, or said first and second flanges forming a first fastener that joins the first partial annular sprocket (sprocket member 56) with the partial annular sprocket (sprocket member 58, which is coupled to the sprocket member 56 and the sprocket member 58 by inserting the threaded carriage bolts 66 though the openings 78 of the sprocket members 56 and 58 and also through the openings 76 in the bracket member 62). Conversely, the first and second partial annular sprockets in the multi-segment sprocket taught by Walters is connected together via a bracket (bracket member 62) disposed about the shaft (elongate shaft 42).
Nevertheless, Howard teach (Figures 1-5) a multi-segment sprocket (toothed power transmission component 11) that is configured to be mounted on a shaft; the multi-segment sprocket (toothed power transmission component 11) comprising: a first partial annular sprocket (power transmission component segment 13) having a first end (edge of the abutting face 29 with the fastener flange 45) that includes a first flange (fastener flange 45) defining a first half lap (as clearly illustrated in figures 1 and 5); a second partial annular sprocket (power transmission component segment 15) having a second end (edge of the abutting face 31 with the fastener flange 49) that includes a second flange (fastener flange 49) defining a second half lap (as clearly illustrated in figures 1 and 5) configured to form a joint with the first half lap (as clearly illustrated in figures 1 and 5); and a first fastener (bolt hole 53 on the fastener flange 45, the bolt hole 57 on the fastener flange 49, and the bolt 87, the lock washer 91, and the nut 95) formed by the first flange (fastener flange 45) and second flange (fastener flange 49) (see also Col. 2, line 10 - Col. 3, line 20).
Therefore, using the suggestions in Howard’s disclosure, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the first end of the first partial annular sprocket and the second end of the second partial annular sprocket in Walters’ multi-segment sprocket, with a corresponding first flange/ first half lap, a corresponding second flange/ second half lap, and first fastener that is partially formed by said first flange/ first half lap and said second flange/ second half lap; where the first flange/ first half lap, the said second flange/ second half lap, and the first fastener, are collectively designed to join the first partial annular sprocket with the second partial annular sprocket. As noted above, Walters employ a bracket mounted on the shaft of the reel drive mechanism to couple together the first and second partial annular sprockets or to construct the multi-segment sprocket of said reel drive mechanism; wherein, said bracket has to be slid onto the shaft from one end of the shaft. Configuring each end of the first and second partial annular sprockets in Walters’ multi-segment sprocket with overlapping flanges/ half laps (which forms fasteners and/ or joints) in the manner taught by Howard, would allow a user to easily connect and/ or disconnect the first partial annular sprocket and the second partial annular sprocket without using the bracket proposed by Walters; which would simplify the process of mounting and dismounting of the first and second partial annular sprockets about the shaft without altering the functionality of said multi-segment sprocket in any way.

In regards to claim 12, Walters teach (Figures 6-25) a method for changing speeds of a drive mechanism (sprocket and shaft assembly 40) for a header (header 92 of the feederhouse assembly 88) of an agricultural harvester (agricultural combine 90) comprising: removably providing a multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) on a shaft (elongate shaft 42) of the header (header 92); the multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) including a first partial annular sprocket (sprocket member 56) with a first end (left-side distal end of sprocket member 56), and a second partial annular sprocket (sprocket member 58) with a second end (left-side distal end of sprocket member 58) (see also paragraphs 0050-0073); where said multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) has a first overall diameter (outermost diameter of the sprocket wheel 44 defined by the radially outwardly extending teeth 60). Walters additionally disclose (in paragraph 0053-0053, 0059, 0068, and 0073), that the multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) is configured to be non-destructively removed and replaced from the shaft (elongated shaft 42) without disengaging said shaft (elongated shaft 42) from a gear box (gear box 100) or a bearing assembly (bearing assembly 102) of the harvester (agricultural combine 90). Yet, Walters does not explicitly discuss replacing the removed multi-segment sprocket that has the first overall diameter with another multi-segment sprocket having a second overall diameter that differs from the first overall diameter of the removed multi-segment sprocket. Furthermore, Walters also fail to teach the multi-segment sprocket having the precise structure/ features recited within claim 1 limitations (e.g. the first end of the first partial annular sprocket having a first flange that defines a first half lap, the second end of the second partial annular sprocket having a second flange that defines a second half lap configured to form a joint with the first half lap, and a first fastener formed being by said first flange and second flanges).
On the contrary, Howard does teach (Figures 1-5) a multi-segment sprocket (toothed power transmission component 11) that is configured to be mounted on a shaft; the multi-segment sprocket (toothed power transmission component 11) comprising: a first partial annular sprocket (power transmission component segment 13) having a first end (edge of the abutting face 29 with the fastener flange 45) that includes a first flange (fastener flange 45) defining a first half lap (as clearly illustrated in figures 1 and 5); a second partial annular sprocket (power transmission component segment 15) having a second end (edge of the abutting face 31 with the fastener flange 49) that includes a second flange (fastener flange 49) defining a second half lap (as clearly illustrated in figures 1 and 5) configured to form a joint with the first half lap (as clearly illustrated in figures 1 and 5); and a first fastener (bolt hole 53 on the fastener flange 45, the bolt hole 57 on the fastener flange 49, and the bolt 87, the lock washer 91, and the nut 95) formed by the first flange (fastener flange 45) and second flange (fastener flange 49) (see also Col. 2, line 10 - Col. 3, line 20).
Resultingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the first end of the first partial annular sprocket and the second end of the second partial annular sprocket in Walters’ multi-segment sprocket, with a corresponding first flange/ first half lap, a corresponding second flange/ second half lap, and first fastener (that is partially formed by said first flange/ first half lap and said second flange/ second half lap), in the exact manner suggestions by Howard; where the first flange/ first half lap, the said second flange/ second half lap, and the first fastener, are collectively designed to join the first partial annular sprocket with the second partial annular sprocket. Such a modification would be advantageous for the reason set forth above in the claim 11 rejection statement.
 Additionally, one of ordinary skill in the art that is knowledgeable in basic engineering concepts or that has general understating of common mechanical principles, would had recognized that the drive speed and drive torque of a drive mechanism/ assembly (that is being driven by a shaft, a chain/ belt, and a pulley multiple rotating members, such as sprocket, wheels, or a pulleys), can simply be altered by changing the overall diameter of the rotating members. Consequently, it would have been an obvious and a trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the modified multi-segment sprocket mounted on the shaft of Walters drive mechanism with a multi-segment sprocket having a desired/ distinct overall diameter so as to operate said drive mechanism at preferred speed and/ or at ideal operational torque. In other words, based on operational performance reequipments of the harvester and through routine testing/ experimental techniques widely employed in the art, one of ordinary skill in the art would have conceived to replace the multi-segment sprocket in the drive mechanism taught by Walters with a multi-segment sprocket that provides optimal performance/ functional characteristics to said drive mechanism and/ or the harvester.

In regards to claim 13, Walters in view of Howard teach all intervening claim limitations as shown above. Walker further teach (Figures 6-25), the method also comprising the step of removing the multi-segment sprocket (sprocket member 56 and sprocket member 58 of the sprocket wheel 44) that has the first overall diameter (outermost diameter of the sprocket wheel 44 defined by the radially outwardly extending teeth 60) from the shaft (elongated shaft 42) of the header (header 92 of the feederhouse assembly 88) without removing any other major components from an axis of the (elongated shaft 42) (see also paragraph 0053-0053, 0059, 0068, and 0073).

Response to Arguments

With respect to applicant’s arguments in page 5, last paragraph through page 7, third paragraph (of the remarks filed on 08/26/2022), regarding the 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) rejection of claim 1 under Braedt (U.S. PGPUB 2017/0167590 A1), all have been fully considered and are persuasive. Thus, said prior are rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made for claim 1 in view of Howard, and also in view of Gundlach.

With respect to applicant’s arguments in page 4, fourth paragraph through page 8, second paragraph (of the remarks filed on 08/26/2022), regarding the 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) rejections of claims 1 and 10 under Walker (U.S. Patent 5,833,562 A), all have been fully considered and are persuasive. Thus, said prior art rejections has been withdrawn. However, upon further consideration, a new grounds of rejection is made for claim 1 in view of Howard, and also in view of Gundlach.

With respect to applicant’s arguments in page 8, third paragraph through last paragraph (of the remarks filed on 08/26/2022), regarding the 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) rejections of claims 1 and 10-11 under Walters et al. (U.S. PGPUB 2017/0251603 A1), all have been fully considered and are persuasive. Thus, said prior art rejections has been withdrawn. However, upon further consideration, a new grounds of rejection is made for claim 1 under Howard/ Gundlach, a new grounds of rejection is made for claim 10 under Howard in view of Walters et al, and a new grounds of rejection is made for claim 11 under Walters et al. in view of Howard.

With respect to applicant’s arguments in page 9, first paragraph though fourth paragraph (of the remarks filed on 08/26/2022), regarding the 35 U.S.C. 103 rejections of claim 9 based on the teaching of Walters et al. (U.S. PGPUB 2017/0251603 A1) in view of Overbey (U.S. Patent 2,230,902 A), all have been fully considered and are persuasive. Thus, said prior art rejections has been withdrawn. However, upon further consideration, a new grounds of rejection is made for claim 9 under Gundlach in view of Overbey, and also under Howard in view of Overbey.

With respect to applicant’s arguments in page 9, fifth paragraph though last paragraph (of the remarks filed on 08/26/2022), regarding the 35 U.S.C. 103 rejections of claims 12-13 in view of Walters et al. (U.S. PGPUB 2017/0251603 A1), all have been fully considered and are persuasive. Thus, said prior art rejections has been withdrawn. However, upon further consideration, a new grounds of rejection is made for claims 12-13 base on Walters et al. in view Howard.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571)272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654